MEMORANDUM ***
Raul Torres Garcia seeks review of an order of the Board of Immigration Appeals *989(“BIA”) upholding an immigration judge’s (“IJ”) order denying his application for cancellation of removal. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we deny in part and dismiss in part the petition for review.
We are not persuaded that Torres Garcia’s removal results in the deprivation of his children’s rights. See Cabrerar-Alvarez v. Gonzales, 423 F.3d 1006, 1012-13 (9th Cir.2005).
We lack jurisdiction to review Torres Garcia’s contention that the IJ denied him a full and fair hearing in violation of due process because Torres Garcia failed to raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (noting that due process challenges that are “procedural in nature” must be exhausted).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.